DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                                  R.C.C.,
                                 Appellant,

                                     v.

   DEPARTMENT OF AGRICULTURE AND CONSUMER SERVICES,
                 DIVISION OF LICENSING,
                        Appellee.

                              No. 4D21-1372

                              [March 10, 2022]

  Appeal from the State of Florida, Department of Agriculture &
Consumer   Services, Division  of   Licensing; L.T.  Case    No.
CW202100399/W9702377.

  Richard C. Chiapperini, Lake Worth, pro se.

  Tobey Schultz, Senior Attorney, Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, KUNTZ and ARTAU, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.